DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on 1/20/2021, wherein claims 1, 4-5, 8-9, 12-14 and 17-20 are pending and ready for examination.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 8-9, 12-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: 
Claims 1 and 4 in line 2, recites the limitation, “communication module…”, uses a generic placeholder “module” is not modified by functional language. Hence this limitation does not meet the 3-prong analysis for a 112(f) interpretation. 
Claims 1 and 4 in 4, recites the limitation, “position acquirer configured to …”, uses a generic placeholder “acquirer” for performing the claimed function of “acquiring vehicle position” and the acquirer is not modified by sufficient structure, material, or acts for performing the claimed function. Hence this limitation meets the 3-prong analysis for a 112(f) interpretation. The disclosure, page 8, lines 14-15 “a global positioning system (GPS) as a position acquirer”. For examination purposes the position acquirer will be interpreted as a GPS and equivalents thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 20170303190 A1), hereinafter, “Koch”.
Regarding claim 1, Koch discloses: A vehicle communication system (Koch: fig 3-4, para [0096]-[0099], where, devices 301 equivalent to “communication device”) comprising: a communication module mounted on a vehicle and connectable to an access point of a wireless local area network (Koch: fig 3-4, para [0096]-[0099], where, devices 301 equivalent to “communication module”); 
	a position acquirer (Koch: fig 2, step 201, where, “para [0092] In a step 201, it is provided that a present position of the motor vehicle within the parking facility is ascertained. For example, it is provided that the motor vehicle ascertains its present position itself and transmits it via the wireless communication network to the parking facility management system. For example, the present position of the motor vehicle is ascertained based on a monitoring system”), configured to acquire vehicle position information indicating a position of the vehicle (Koch: fig 3-4 and 6, devices 301 equivalent to “communication device”, para [0070], where, “The ascertainment of the present position of the motor vehicle includes, for example, the motor vehicle ascertaining its present position itself. The motor vehicle transmits, for example, its position ascertained itself via a communication network to the parking facility management system or to the device, respectively”); and 
	an in-vehicle controller configured to determine the access point to be connected to the communication module based on the vehicle position information and the vehicle speed information, wherein the in-vehicle controller determines, as a subsequent connection destination, a first access point among multiple access points in a case where the speed in the vehicle speed information indicates a first speed, and determines, as the subsequent connection destination, a second access point farther from the vehicle than the first access point among the multiple access points in a case where the speed in the vehicle speed information indicates a second speed faster than the first speed (Koch: para [0043]-[0045], where, the selection of base station is carried out depending on a present motor vehicle velocity. The a base station may thus be specified to the motor vehicle, for example, which is farther away from the motor vehicle in relation to the present position of the motor vehicle than another base station. This is because the motor vehicle will be able to drive with appropriate speed to the base station as a result of its motor vehicle velocity. If the base station located closer were specified to the motor vehicle in this exemplary application, a change to the more remote base station would nonetheless have to take place as a result of the motor vehicle velocity, which would result in an additional change of the base station. Since a change of the base station generally includes logging out from the present base station and logging into the selected base station, time may be saved efficiently by leaving out one base station, where, speed that indicates farther AP corresponding to second speed and it is obvious to any person with ordinary skill in the art may realize that any speed below the indicated speed is first speed);
	a vehicle speed acquirer, configured to acquire vehicle speed information indicating a speed of the vehicle (Koch: teaches the selection of the “base station” equivalent to “AP (access point)” based on the position and the “velocity” equivalent to “speed” of the vehicle, para [0045]. Further fig 3-4, devices 301, para [0040]-[0045], discloses “the motor vehicle will be able to drive with appropriate speed to the base station as a result of its motor vehicle velocity”. Hence the vehicle communication system is able to retrieve the speed to use it in the selection process of the base station or AP. Therefore, it would have been obvious to one of ordinary skilled in the art to provide a mechanism that can acquire the speed/velocity so that the speed can be used to determine base station as disclosed in Koch).
	Regarding claim 5, Koch further teaches: The vehicle communication system according to claim 1, further comprising: an in-vehicle storage mounted on the vehicle to store the access points, wherein the in-vehicle controller determines the access point to be subsequently connected among the access points stored in the in-vehicle storage (Koch: fig 4, module 303 “memory”, para [0008] and para [0096]-[0097], where, the base station information is stored in the memory in the vehicle).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 20170303190 A1), hereinafter, “Koch” in view of Yamamoto et al (US 2015/0004975 A1), hereinafter, “Yamamoto”.
	Regarding claim 4, Koch further discloses: A vehicle communication system (Koch: fig 3-4, para [0096]-[0099], where, devices 301 equivalent to “communication device”) comprising: a communication module mounted on a vehicle and connectable to an access point of a wireless local area network (Koch: fig 3-4, para [0096]-[0099], where, devices 301 equivalent to “communication module”); 
	a position acquirer (Koch: fig 2, step 201, where, “para [0092] In a step 201, it is provided that a present position of the motor vehicle within the parking facility is ascertained. For example, it is provided that the motor vehicle ascertains its present position itself and transmits it via the wireless communication network to the parking facility management system. For example, the present position of the motor vehicle is ascertained based on a monitoring system”), configured to acquire vehicle position information indicating a position of the vehicle (Koch: fig 3-4 and 6, devices 301 equivalent to “communication device”, para [0070], where, “The ascertainment of the present position of the motor vehicle includes, for example, the motor vehicle ascertaining its present position itself. The motor vehicle transmits, for example, its position ascertained itself via a communication network to the parking facility management system or to the device, respectively”); and 
	an in-vehicle controller configured to determine the access point to be connected to the communication module based on the vehicle position information and the vehicle speed information (Koch: fig 6, para [0045], where, “the selection may be carried out efficiently. This is because a base station may thus be specified to the motor vehicle, for example, which is farther away from the motor vehicle in relation to the present position of the motor vehicle than another base station. This is because the motor vehicle will be able to drive with appropriate speed to the base station as a result of its motor vehicle velocity. If the base station located closer were specified to the motor vehicle in this exemplary application, a change to the more remote base station would nonetheless have to take place as a result of the motor vehicle velocity, which would result in an additional change of the base station”); 
	wherein the communication module is able to acquire power information indicating a reception intensity of a radio wave received from the access point (Koch: para [0038], where, teaches “radio range”);
	the in-vehicle controller determines the access point to be connected to the communication module based on the vehicle position information, the vehicle speed information, and the power information (Koch: para [0043]-[0046], where, the selection of the base station is carried out based on position and speed/velocity of the vehicle and reception condition); and 
	the in-vehicle controller determines, as a subsequent connection destination …, [[a first access point greatest in power in the power information among multiple access points in a case where the speed in the vehicle speed information indicates a first speed, and determines, as the subsequent connection destination, a second access point assumed farther from the vehicle than the first access point is and greatest in the power in the power information]] … upon connection among the multiple access points in a case where the speed in the vehicle speed information indicates a second speed faster than the first speed (Koch: para [0043]-[0045], where, the selection of base station is carried out depending on a present motor vehicle velocity. The a base station may thus be specified to the motor vehicle, for example, which is farther away from the motor vehicle in relation to the present position of the motor vehicle than another base station. This is because the motor vehicle will be able to drive with appropriate speed to the base station as a result of its motor vehicle velocity. If the base station located closer were specified to the motor vehicle in this exemplary application, a change to the more remote base station would nonetheless have to take place as a result of the motor vehicle velocity, which would result in an additional change of the base station. Since a change of the base station generally includes logging out from the present base station and logging into the selected base station, time may be saved efficiently by leaving out one base station, where, speed that indicates farther AP corresponding to second speed and it is obvious to any person with ordinary skill in the art may realize that any speed below the indicated speed is first speed);
	a vehicle speed acquirer, configured to acquire vehicle speed information indicating a speed of the vehicle (Koch: teaches the selection of the “base station” equivalent to “AP (access point)” based on the position and the “velocity” equivalent to “speed” of the vehicle, para [0045]. Further fig 3-4, devices 301, para [0040]-[0045], discloses “the motor vehicle will be able to drive with appropriate speed to the base station as a result of its motor vehicle velocity”. Hence the vehicle communication system is able to retrieve the speed to use it in the selection process of the base station or AP. Therefore, it would have been obvious to one of ordinary skilled in the art to provide a mechanism that can acquire the speed/velocity so that the speed can be used to determine base station as disclosed in Koch).
	Koch does not explicitly teach: power information; … a first access point greatest in power in the power information among multiple access points in a case where the speed in the vehicle speed information indicates a first speed, and determines, as the subsequent connection destination, a second access point assumed farther from the vehicle than the first access point is and greatest in the power in the power information …	However, Yamamoto an analogous art in the same field of endeavor teaches: the power information (Yamamoto: fig 7, 20-22, module 11 “power information acquisition section”, receives power information, para [0012] and [0294]);  
	… a first access point greatest in power in the power information among multiple access points in a case where the speed in the vehicle speed information indicates a first speed, and determines, as the subsequent connection destination, a second access point assumed farther from the vehicle than the first access point is and greatest in the power in the power information … (Yamamoto: fig 19-23, para [0272], where, determines maximum and minimum power intensity, see further, para [0275], [0292]-[0294] and para [0319], where, select cell based on the power intensity, distance and speed of the vehicle).	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Koch with teaching of Yamamoto, to incorporate “vehicle speed and position acquisition section” for the advantage of stabilizing communication can be achieved by appropriately controlling the moving operation of the wireless terminal device by determining power information utilizing position and speed of the terminal (Yamamoto: para [0013]).
	Regarding claim 8, Koch modified by Yamamoto further teaches: The vehicle communication system according to claim 1, further comprising: an in-vehicle storage mounted on the vehicle to store the access points, wherein the in-vehicle controller determines the access point to be subsequently connected among the access points stored in the in-vehicle storage (Koch: fig 4, module 303 “memory”, para [0008] and para [0096]-[0097], where, the base station information is stored in the memory in the vehicle).
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 20170303190 A1), hereinafter, “Koch” in view of Yamamoto et al (US 2015/0004975 A1), hereinafter, “Yamamoto” further in view of Binder et al (US 2013/0201316 A1), hereinafter, “Binder”
	Regarding claims 12 and 17, Koch modified by Yamamoto do not explicitly teach: The vehicle communication system according to claim 4, further comprising: an external device provided outside the vehicle and including an external storage storing the access points, wherein the external device transmits the access points stored in the external storage to the in-vehicle controller, and the in-vehicle controller determines the access point to be subsequently connected among the access points transmitted from the external device;
	However, Binder an analogous art teaches: The vehicle communication system according to claim 4, further comprising: an external device provided outside the vehicle and including an external storage storing the access points, wherein the external device transmits the access points stored in the external storage to the in-vehicle controller, and the in-vehicle controller determines the access point to be subsequently connected among the access points transmitted from the external device (Binder: fig 2, para [0117]-[0119], where,  “The communication between two devices in the building (or vehicle), external to the building (or vehicle), or between a device in the building (or vehicle) to a device external to the building (or vehicle), such as the communication between field units, between routers, between home devices, between field unit and a router, between field unit and a server, or between a router and a server”, where, “Home Network 14a-b” equivalent to “in-vehicle router”, “Router 21” equivalent to “external communication device” and “field unit 23a-c” equivalent to “AP access point” and the device 15a-b communicates with field unit 23 via the router 21, para [0358]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Koch and Yamamoto with teaching of Binder, to incorporate “external communication device” for the advantage of maintaining stability and data security for the efficient data communication system (Binder: para [0008]).
Claims 9, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (US 20170303190 A1), hereinafter, “Koch” in view of Binder et al (US 2013/0201316 A1), hereinafter, “Binder”
	Regarding claim 9, Koch does not explicitly teach, however, Binder teaches: The vehicle communication system according to claim 1. further comprising: an external device provided outside the vehicle and including an external storage storing the access points, wherein the external device transmits the access points stored in the external storage to the in- vehicle controller. and the in-vehicle controller determines the access point to be subsequently connected among the access points transmitted from the external device (Binder: fig 2, para [0117]-[0119], where,  “The communication between two devices in the building (or vehicle), external to the building (or vehicle), or between a device in the building (or vehicle) to a device external to the building (or vehicle), such as the communication between field units, between routers, between home devices, between field unit and a router, between field unit and a server, or between a router and a server”, where, “Home Network 14a-b” equivalent to “in-vehicle router”, “Router 21” equivalent to “external communication device” and “field unit 23a-c” equivalent to “AP access point” and the device 15a-b communicates with field unit 23 via the router 21, para [0358]).
	Regarding claim 13, Koch modified by Binder further teaches: The vehicle communication system according to claim 5, further comprising: an external device provided outside the vehicle and including an external storage storing the access points, wherein the external device transmits the access points stored in the external storage to the in- vehicle controller, and the in-vehicle controller determines the access point to be subsequently connected among the access points transmitted from the external device Binder: fig 2, para [0117]-[0119], where,  “The communication between two devices in the building (or vehicle), external to the building (or vehicle), or between a device in the building (or vehicle) to a device external to the building (or vehicle), such as the communication between field units, between routers, between home devices, between field unit and a router, between field unit and a server, or between a router and a server”, where, “Home Network 14a-b” equivalent to “in-vehicle router”, “Router 21” equivalent to “external communication device” and “field unit 23a-c” equivalent to “AP access point” and the device 15a-b communicates with field unit 23 via the router 21, para [0358]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Koch with the teaching of Binder, to incorporate “external communication device” for the advantage of maintaining stability and data security for the efficient data communication system (Binder: para [0008]).
 	Regarding claim 14, Koch modified by Binder further teaches: The vehicle communication system according to claim 1, further comprising: the external device provided as the device provided outside the vehicle and including the external storage storing the access points and an external controller configured to select the access point as a candidate, wherein the in-vehicle controller transmits the vehicle position information and the vehicle speed information to the external controller, based on the vehicle position information and the vehicle speed information transmitted from the in-vehicle controller, the external controller transmits, to the in-vehicle controller, a candidate access point as a candidate for subsequent connection among the access points stored in the external storage, and the in-vehicle controller determines, as the access point to be subsequently connected, the candidate access point transmitted from the external controller Binder: fig 2, para [0117]-[0119], where,  “The communication between two devices in the building (or vehicle), external to the building (or vehicle), or between a device in the building (or vehicle) to a device external to the building (or vehicle), such as the communication between field units, between routers, between home devices, between field unit and a router, between field unit and a server, or between a router and a server”, where, “Home Network 14a-b” equivalent to “in-vehicle router”, “Router 21” equivalent to “external communication device” and “field unit 23a-c” equivalent to “AP access point” and the device 15a-b communicates with field unit 23 via the router 21, para [0358]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Koch with the teaching of Binder, to incorporate “external communication device” for the advantage of maintaining stability and data security for the efficient data communication system (Binder: para [0008]).
	Regarding claims 18-20, Koch modified by Binder further teaches: The vehicle communication system according to claims 5, 9 and 14, further comprising: the external device provided as the device provided outside the vehicle and including the external storage storing the access points and an external controller configured to select the access point as a candidate (Binder: fig 2, para [0117]-[0119], where,  “The communication between two devices in the building (or vehicle), external to the building (or vehicle), or between a device in the building (or vehicle) to a device external to the building (or vehicle), such as the communication between field units, between routers, between home devices, between field unit and a router, between field unit and a server, or between a router and a server”, where, “Home Network 14a-b” equivalent to “in-vehicle router”, “Router 21” equivalent to “external communication device” and “field unit 23a-c” equivalent to “AP access point” and the device 15a-b communicates with field unit 23 via the router 21, para [0358]);
	wherein the in-vehicle controller transmits the vehicle position information and the vehicle speed information to the external controller, based on the vehicle position information and the vehicle speed information transmitted from the in-vehicle controller (Koch: para [0043]-[0046], where, the selection of the base station is carried out based on position and speed/velocity of the vehicle and reception condition); the external controller transmits, to the in-vehicle controller, a candidate access point as a candidate for subsequent connection among the access points stored in the external storage, and the in-vehicle controller determines, as the access point to be subsequently connected, the candidate access point transmitted from the external controller (Binder: fig 4a, block 41a equivalent to “external controller”, para [0277]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Koch with the teaching of Binder, to incorporate “external communication device” for the advantage of maintaining stability and data security for the efficient data communication system (Binder: para [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461